DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
the claim recites in lines 14-15 “cellular component comprising autologous adipose tissue and autologous bone marrow” which is believed should recite “cellular component comprises autologous adipose tissue and autologous bone marrow” (emphasis added).
the claim recites in line 16 “the autologous adipose tissue that has been enzymatically digested” which is believed should recite “the autologous adipose tissue .
 Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-7, 14, 21-22, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites wherein “the cellular component comprising autologous adipose tissue and autologous bone marrow, wherein the autologous adipose tissue has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue” in lines 14-18. In the specification as originally filed in Para. [0039]-[0041] applicant’s recite wherein the component is bone marrow that has been concentrated or filtered to remove blood cell and plasma components leaving only known progenitor cells while in Para. [0042] it is the adipose tissue that has been concentrated or filtered or enzymatically digested, and Para. [0045] recites that it could be a combination of the recited components.  This is different from what is now recited in claim 1, which only requires the adipose tissue to be concentrated and not the bone marrow.  Therefore, applicants do not provide a description or examples of an embodiment in which enzymatically digested adipose tissue and regular bone marrow are used to produce the cellular component.  
Claims 4-7, 14, 21-22, and 29 are also rejected under 112(a) since they do not remedy the written description issue cited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 26-27, and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frankel et al (US Patent 20050107800A1) in view of Simon et al (US Patent Pub. 20080269762A1) .
Frankel discloses a method of treatment (fenestrated bone tap and method, Fig. 12A-13D).  Specifically in regards to claims 1 and 26-27, Frankel discloses drilling, using a drilling system, a subchondral channel into a bone (156) (The term subchondral means “situated beneath cartilage” according to the Merriam Webster dictionary.  Therefore, the channel being created into the vertebral body 156 meets the limitation of subchondral since the vertebral body is beneath the cartilaginous endplate.) (Fig. 12A-13B; and Page 4 Para. [0055] and Page 5 Para. [0059]-[0061]).  The drilling system comprising a drilling device (100) comprising a cannula (112) with a proximal end (end with 118) and a distal end (end with 114), the proximal end (end with 118) comprising a fitting (108) and the distal end comprising a bit through which the cannula (112) extends, and wherein drilling into the bone (156) places the bit proximate to an injury site (The tap at the distal end of 100 meets the limitation of bit because it is known in the 
Simon discloses a method of treatment (method and device for repair of cartilage defects, Fig. 1-6).  Specifically in regards to claims 1, Simon discloses providing a cellular component (18) to the injury site (130) by injecting the cellular component (18, Fig. 5) wherein the cellular component (18) comprises autologous adipose tissue and autologous bone marrow, wherein the autologous adipose tissue has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue (Simon discloses that the isolated tissue composition of step 18  may be autologous tissue taken from the subject 100 which may claims 26-27, Simon further discloses wherein the autologous bone marrow has been filtered to remove red blood cells and plasma (Simon recites wherein bone marrow aspirate may be used as-is in step 18, or may be further processed to create bone marrow concentrate or other isolated tissue composition comprising nucleated cells, such as bone marrow stromal cells, and mesenchymal stem cells. Then these bone marrow derived stem cells are used together with the adipose derived stromal cells.) (Page 2 Para. [0023]-[0024] and Page 3 Para. [0026]).
It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method by modifying the component (160) of Frankel by adding a cellular component comprised of autologous adipose tissue that has been enzymatically digested to isolate known progenitor cells and filtered to remove adipocytes and connective tissue and autologous bone marrow that has been filtered to remove red blood cells and plasma in view of Simon in order to have a means to treat a cartilage defect and promote healthy bone growth.  
In regards to claim 4, Frankel discloses prior to drilling, setting the guide wire (150) into the bone (156) with a distal end of the guide wire (150) positioned close to the injury site and a 
In regards to claim 5, Frankel discloses subsequent to setting the guide wire (150), positioning the drill guide (142A,142B) around the guide wire (150); and prior to drilling with the drill device (100), inserting the drill device (100) into the drill guide (142B) (Fig. 12B-12E; and Page 4 Para. [0057] to Page 5 Para. [0058]).
In regards to claim 6, Frankel discloses wherein drilling into the bone (156) further comprises placing the bit proximate to the distal end of the guide wire (150) (Fig. 12E; and Page 4 Para. [0057] to Page 5 Para. [0059]).
In regards to claim 7, Frankel discloses prior to providing the cellular component (160), confirming placement of the bit proximate to the injury site via an imaging process (Frankel recites that the location of the tap 100 is monitored with a fluoroscope after insertion into body 156.) (Page 5 Para. [0060]).
In regards to claim 29, Frankel in view of Simon disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the components (160) are mechanically coupled to an environment near the injury site (Frankel recites wherein the bone cement is cured within the bone to a desired hardness thereafter a fastener 164 is inserted into the body 156 thus holding the fastener 164 in place within the body. This hardening of the cement 160 within the bone meets the applicant’s limitation of mechanical coupling since the cement is adhered to the bone as disclosed in applicant’s specification at Para. [0032]. The fastener meets the limitation of the retention medium since Applicant in their specification at Para. [0050] recites wherein “the retention medium may be a threaded implantable screw, .

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Simon as applied to claim 1 above and further in view of Stone et al (US Patent 5306311).
Frankel in view of Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 14, Frankel discloses injecting a component such as an adhesive into the injury site (Frankel states that the fluid 160 delivered through the tap 100 may be medical adhesive, bone cement, or a bone growth promotion substance.) (Fig. 13A-13B; and Page 2 Para. [0036] and Page 5 Para. [0061]).  However, the combination is silent as the adhesive being a retention medium comprising an allogenic fibrin glue.  Stone discloses a method of treatment (prosthetic articular cartilage).  Specifically in regards to claim14, Stone discloses wherein the retention medium (10) comprises an allogenic fibrin glue (Stone recites wherein device 10 can be made from tri-calcium phosphate and is held in place by means of a biological glue such as fibrin glue.) (Fig. 2-4B and Col. 5 lines 55-57 and Col. 9 lines 48-58).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by making the retention medium portion of the component (160) of Frankel comprise allogenic fibrin glue as taught in Stone in order for the member to be constructed from natural resorbable materials, or analogs thereof (Col. 2 lines 42-48).

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frankel in view of Simon as applied to claim 1 above and further in view of Wallace et al (US Patent Pub. 20150065947A1).
Frankel in view of Simon as recited above discloses a method of treatment involving drilling a subchondral channel into a bone with a drilling device, injecting a cellular component into the bone, and providing a retention medium.  In regards to claim 21, Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]).  However, the combination is silent as the injection having a retention medium which creates a chemical bond among the cells in the injury site. Wallace in regards to claim 21 discloses a retention medium which creates a chemical bond among cells of the injury site of the bone (Wallace recites that an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprised of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate materials that physically capture cells by binding to cell receptors of known progenitor cells.” Therefore, since the material used in Wallace is the same as the material recited by applicant a person of skill would expect the same qualities to be present.)  (Page 5 Para. [0032]-[0033] and Page 2 Para. [0016]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by adding to the component (160) of Frankel an injectable retention medium comprised of tri-calcium phosphate and an ECM 
In regards to claim 22, Frankel in view of Simon disclose a method of treatment utilizing a cellular component as recited above. Frankel further discloses wherein the component (160) "...may contain additives including, but not limited to, a bone healing substance, a bone growth promotion substance..." (Page 5 Para. [0061]). However, the combination is silent as to the additive being a retention medium. Wallace discloses a retention medium which creates a chemical bond among cells of the injury site of the bone (Wallace recites that an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprised of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate materials that physically capture cells by binding to cell receptors of known progenitor cells.” Therefore, since the material used in Wallace is the same as the material recited by applicant a person of skill would expect the same qualities to be present.)  (Page 5 Para. [0032]-[0033] and Page 2 Para. [0016]).  
It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by adding to the component (160) of Frankel an injectable retention medium comprised of tri-calcium phosphate and an ECM tissue material in view of Wallace in order to have material that can serve as a scaffolding to support the generation of hard tissue such as bone (Page 5 Para. [0032]).  Therefore, if the cement 160 of Frankel were modified to contain the concentrated bone marrow aspirate and tri-calcium 
In regards to claim 24, Frankel in view of Simon disclose a method of treatment utilizing a cellular component as recited above. However, the combination is silent as to the use of a retention medium comprised of an integrin and a cellular adhesion molecule. Wallace discloses injecting a retention medium into the injury site to promote retention of the cellular component at the injury site, wherein the retention medium comprises at least one of an integrin and a cellular adhesion molecule (Wallace recites wherein the an inorganic scaffolding material can be incorporated into the EPCs and MSCs compositions recited wherein the scaffolding material is comprise of tricalcium phosphate along with a collagenous extracellular matrix (ECM).  The use of tri-calcium phosphate meets the limitation of the retention medium creating a chemical bond since applicant recites in their specification at Para. [0052] that “the retention medium may include tri-calcium phosphate materials that physically capture cells by binding to cell receptors of known progenitor cells.” Therefore, since the material used in Wallace is the same as the material recited by applicant a person of skill would expect the same qualities to be present.)  (Page 5 Para. [0032]-[0033] and Page 2 Para. [0016]).  It would have been obvious to one having ordinary skill at the time the invention was filed to modify the method of the combination by adding to the component (160) of Frankel an injectable retention medium comprised of tri-calcium phosphate and an ECM tissue material in view of Wallace in order to have material that can serve as a scaffolding to support the generation of hard tissue such as bone (Page 5 Para. [0032]).

Response to Arguments
Applicant’s amendments filed on 12/14/20 have overcome the previous 112 rejection of claims 25-28.  
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/ Primary Examiner, Art Unit 3775